Supplement to THE CALVERT FUND Calvert Income Fund Calvert Short Duration Income Fund Calvert Long-Term Income Fund Calvert Ultra-Short Income Fund Calvert Government Fund Calvert High Yield Bond Fund Statement of Additional Information dated January 31, Date of Supplement: March 20, 2013 Michael Abramo no longer serves as a portfolio manager for the above-referenced funds. Accordingly, the references to Mr. Abramo under the section “Portfolio Manager Disclosure,” which begins on page 40, are hereby deleted.
